



Exhibit 10.2
ADDENDUM NO. 7 TO
AMENDED AND RESTATED SERVICES AGREEMENT
        This Addendum No. 7 (this “Addendum”) is made and entered into as of the
30th day of April, 2020 (the “Addendum Effective Date”) by and between IHC
Health Services, Inc., a Utah non-profit corporation, (“IMH” or sometimes
referred to as “Intermountain” or “Intermountain Healthcare”) and R1 RCM Inc., a
Delaware corporation, formerly known as Accretive Health, Inc. (“R1”) (each a
“Party” and collectively, the “Parties”), pursuant to and subject to that
certain Amended and Restated Services Agreement (as amended, referred to herein
as the "Services Agreement") dated as of January 23, 2018, by and between the
Parties.


        WHEREAS, the Services Agreement was amended by (i) Addendum No. 1 to
Amended and Restated Services Agreement, effective as of April 30, 2018, (ii)
Addendum No. 2 to Amended and Restated Services Agreement, effective as of June
18, 2018, (iii) Addendum No. 3 to Amended and Restated Services Agreement,
effective as of September 27, 2018 and (iv) Addendum No. 4 to Amended and
Restated Services Agreement, effective as of April 30, 2019, (v) Addendum No. 5
to Amended and Restated Services Agreement, effective as of December 31, 2019
and (vi) Addendum No. 6 to Amended and Restated Services Agreement, effective as
of January 28, 2020.


        NOW THEREFORE, in consideration of the premises and mutual consents set
forth below, the Parties hereby agree as follows:


1.Purpose.
This Addendum amends the process with respect to adjusting Metric No. 4
calculations and amends the Target Level for Service Level 12. When signed by
both Parties, this Addendum shall be attached to, and deemed a part of, the
Services Agreement. All other terms and conditions of the Services Agreement
shall remain in full force and effect.
2.Amendments.
2.1Adjustments to [*****] Calculations. Effective as of the Addendum Effective
Date, the Parties agree to delete Section 2.5(b) of Exhibit 11.1-B (Incentive
Fees for Services) in its entirety and replace it with the following:
-1-
[*****] Text omitted for confidential treatment. The redacted information has
been excluded because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




--------------------------------------------------------------------------------







“After [*****] days but before [*****] days after the end of each Contract Year,
the Parties will refresh the [*****] calculation for the entire Contract Year
just completed. For the period [*****], the [*****] calculations will be
refreshed as part of the standard monthly querying process with [*****]. For the
period [*****], the calculations will be queried with [*****]. Upon the
conclusion of the Scorecard Review Period for such Scorecard Calculations, such
Scorecard Calculations and the amount of Incentive Fees shall be deemed final
and binding upon the Parties with respect to the Actual Results reflected
therein for [*****], and shall no longer be subject to any adjustment or
revision. If the fees paid to R1 for such Contract Year are greater than the
actual Incentive Fees for such Contract Year, then R1 will provide IMH with a
credit for such difference on the next available invoice, whether such invoice
is for the Base Fee or Incentive Fees. If the fees paid to R1 for such Contract
Year are less than the actual Incentive Fees for such Contract Year, then R1
will invoice IMH for, and IMH will pay, such additional amount.”
2.2Target Levels. Effective as of January 1, 2020, the Parties agree to delete
Section 4.12 of Exhibit 3.6 in its entirety and replace it with the following:
“4.12 Service Level 12: ‘Patient Registration Satisfaction Survey’ –
(i) for all Measurement Windows in [*****], (a) for the Emergency Department
Registration Survey Score, greater than or equal to [*****]; and (b) for the
Inpatient Registration Survey Score, greater than or equal to [*****]. For the
avoidance of doubt, R1 must meet (i) and (ii) to achieve the Target Level for
this Service Level.
(ii) for all Measurement Windows beginning in [*****] through the end of the
Term, (a) for the Emergency Department Registration Survey Score, greater than
or equal to [*****]; and (b) for the Inpatient Registration Survey Score,
greater than or equal to [*****]. For the avoidance of doubt, R1 must meet (i)
and (ii) to achieve the Target Level for this Service Level.”


SIGNATURE PAGE FOLLOWS


[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]


-2-
[*****] Text omitted for confidential treatment. The redacted information has
been excluded because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have caused this Addendum to be executed by
their respective duly authorized representatives as of the Addendum Effective
Date.




IHC Health Services, Inc.
R1 RCM Inc.
By: /s/ Todd E Craghead
By: /s/ John Sparby
Name: Todd E Craghead
Name: John Sparby
Title: VP Revenue Cycle
Title: EVP Customer Operations, R1 RCM



SIGNATURE PAGE TO ADDENDUM 7 TO AMENDED AND RESTATED SERVICES AGREEMENT

